Title: To James Madison from Samuel Carswell, 16 June 1810
From: Carswell, Samuel
To: Madison, James


Sir,
Philada. June 16th. 1810
In consequence of a conversation that lately passed, betwixt the post-Master of this place, (Mr. Patton) & myself, I take the liberty, of addressing you at the present time. He says he is fearful, that a late Law of Congress, will compel him, to keep the post-Office open, on the Sabbath.
The necessity of enforceing the Law, & the consequences that will result therefrom, are what I purpose to submit to your consideration.
I am well convinced, that but a very small portion of the community, desire it, & they must necessarily be the less moral, & consequently, less respectable part of Society. They certainly are not more industrious, nor more pressed with business, than their fellow Citizens; the same portion of time, then, that is alloted to the one, to discharge the common occupations of life, will serve the other. I hope & think that a majority against the measure, proportionably large, with that in this District, prevails throughout the Union. Were the contrary the case, that reason would not justify it. I confess that I am not so zealous a republican, as to advocate an evil, because it is approved by a majority of opinions, or to suppose, that the approbation of the majority, will change its nature.
I am sorry, that Congress should have passed such a Law, as it is an absolute infraction, of one of the links, in the chain that unites & renders society happy. It is hard to expect virtue in a people, when those who are selected for the guardians of virtue, shew so great a disregard, for it. They did not consider, that a man, worthy of the Office, would consider it, an insuperable objection. Honest men, who will accept of public trusts, are sufficiently scarce, without raising obstacles, that will keep them back. Should the Law be enforced, it is the purpose of Mr. Patton, to retire from the office, which will be, an irreparable loss, to the mercantile Interest of this place, as he has discharged his duty, with the greatest ability & fidelity. In such a case, from his long & well established character, I would recommend him, as a very suitable person, to fill the Office, of Surveyor of this port. But I hope it will not be necessary for him, to leave his present situation, as he can be much more useful in it. With Sentiments of the greatest esteem I am Your ob Hble St
Saml Carswell
